Exhibit 10.1
 
  EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”), which is dated January 8, 2014 (the
“Effective Date”), is made by and between Ideal Power Inc., a Delaware
corporation, located at 5004 Bee Creek Road, Suite 600, Spicewood, Texas, 78669
and hereinafter referred to as “Company”, and R. Daniel Brdar, whose address is
109 Lake Ridge Road, Southbury, Connecticut 06488, hereinafter referred to as
“Executive.”  The purpose of this Agreement is to confirm the terms of the
employment relationship between Company and Executive.


RECITALS


WHEREAS, Company wishes to retain the services of Executive, and Executive
wishes to render services to Company, as its Chief Executive Officer and, until
otherwise removed in accordance with Article IV, Section 4 of Company’s bylaws,
the Chairman of the Board of Directors (for which position no additional
compensation will be paid);


WHEREAS, Company and Executive wish to set forth in this Agreement the duties
and responsibilities that Executive has agreed to undertake on behalf of
Company, and the responsibilities that Company will owe to Executive.


THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, Company and Executive (who are sometimes
individually referred to as a “Party” and collectively referred to as the
“Parties”) agree as follows:


AGREEMENT


1.           TERM.


Company hereby employs Executive as Company’s Chief Executive Officer pursuant
to the terms of this Agreement and Executive hereby accepts employment with
Company pursuant to the terms of this Agreement.  This Agreement is effective on
January 8, 2014, and will continue until December 31, 2016 (the “Initial
Term”).  Before the expiration of the second year of the Initial Term, the
Compensation Committee will review Executive’s performance and, if Executive’s
performance is satisfactory, the term of Executive’s employment will be extended
for an additional year (the “Extension”).  During the third year of the Initial
Term and each one year Extension thereafter, the Compensation Committee will
review Executive’s performance and, if it is satisfactory, continue Executive’s
employment for an additional one year Extension.  In this Agreement the word
“Term” shall, depending on the context used, refer to the Initial Term or to any
subsequent Extension.  Irrespective of the foregoing, this Agreement may be
terminated pursuant to Section 11 or Section 12 below.


2.           GENERAL DUTIES.


Executive shall devote his entire productive time, ability, and attention to
Company’s business during Executive’s employment.  Executive shall report to
Company’s Board of Directors (the “Board”) and agrees to keep the Board fully
informed with regard to critical issues affecting the value and reputation of
Company.  Furthermore, in his capacity as Chief Executive Officer, Executive
shall be primarily responsible for the exercise of the powers and the discharge
of the duties of Company that are not reserved to the Board, and shall have
authority and control over all personnel of Company, shall be responsible for
managing the overall operations of Company and shall act as the main point of
communication between the Board and Company’s operations.  Executive shall do
and perform all services, acts, or things necessary or advisable to discharge
his duties under this Agreement, and such other duties as are commonly performed
by an employee of his rank in a publicly traded corporation or which may, from
time to time, be prescribed by Company through the Board.  Executive agrees to
cooperate with and work to the best of his ability with Company’s management
team, which includes the Board and the officers and other employees, to
continually improve Company’s reputation in its industry for quality products
and performance.

 
-1-

--------------------------------------------------------------------------------

 
 
For a limited time, which shall be determined by the Board, Executive will act
as the Chairman of the Board without additional compensation.  Executive
acknowledges that he may be removed as Chairman of the Board in accordance with
Article IV, Section 4 of Company’s bylaws.  Executive further acknowledges that
any removal from the office of Chairman of the Board will not constitute a
breach of this Agreement and will not entitle Executive to severance or any
other payment under this Agreement.


3.           NONSOLICITATION AND PROPRIETARY PROPERTY AND CONFIDENTIAL
INFORMATION PROVISIONS.


As a condition of his employment with Company, Executive has executed a
Proprietary Information and Inventions Agreement, the terms of which are
included by reference into this Agreement.


           4.           COMPLIANCE WITH SECURITIES LAWS.


Executive acknowledges that he is subject to the provisions of Sections 10 and
16 of the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder.  Executive acknowledges that Sections 10 and 16 and the
rules and regulations promulgated thereunder may prohibit Executive from selling
or transferring his securities in Company.  Executive agrees that he will comply
with Company’s policies, as stated from time to time, relating to selling or
transferring Company’s securities.


5.           COMPENSATION.


(a)           Annual Salary.  Company shall pay to Executive an annual base
salary in the amount of $300,000.  The salary paid during Executive’s employment
shall be referred to in this Agreement as the “Annual Salary”.  The Annual
Salary shall be subject to any tax withholdings and/or employee deductions that
are applicable.  The Annual Salary shall be paid to Executive in equal
installments in accordance with the periodic payroll practices of the Company
for its employees.  The Annual Salary will be subject to review and adjustment
at the discretion of the Board no less frequently than annually.


(b)           Bonus.   At least annually, Executive and the Compensation
Committee of the Board of Directors shall meet to establish (i) performance
standards and goals (“Standards and Goals”) to be met by Executive and (ii) cash
bonus targets based on the Standards and Goals that are achieved.  The Standards
and Goals will support a cash bonus of 60% of Executive’s Annual Salary,
provided, however, that Executive will receive a cash bonus of no less than 25%
of the Annual Salary for the first year of the Term.  The Standards and Goals
and the bonus targets shall be mutually agreed to by Executive and the
Compensation Committee.  Nothing in this subsection (b) shall prevent Executive
and the Compensation Committee from mutually agreeing to alternatives to the
computation of the bonus to be paid to Executive in accordance with this
subsection (b) (the “Bonus”), which may be implemented and paid to Executive in
place of the Bonus described herein.  The Bonus shall be subject to any
applicable tax withholdings and/or employee deductions.


(c)           Cost of Living Adjustment.  Commencing as of January 1, 2015, and
on each January 1st thereafter, the then effective Annual Salary shall be
increased (but not decreased) by an amount which shall reflect the increase, if
any, in the cost of living during the previous 12 months by adding to the Annual
Salary an amount computed by multiplying the Annual Salary by the percentage by
which the level of the Consumer Price Index for the Austin Metropolitan Area, as
reported on January 1st of the new year by the Bureau of Labor Statistics of the
United States Department of Labor has increased over its level as of January 1st
of the prior year.

 
-2-

--------------------------------------------------------------------------------

 


(d)           Participation In Employee Benefit Plans.  Executive shall have the
same rights, privileges, benefits and opportunities to participate in any of
Company’s employee benefit plans which may now or hereafter be in effect on a
general basis for executive officers or employees.  During Executive’s
employment, Company shall provide, at Company’s sole expense, health insurance
(including dental) benefits for Executive, his spouse and children, under the
same policy or policies generally available to other executive officers of
Company.  At the discretion of the Board, Company may also provide, at its sole
expense (i) disability insurance which, in the event of Executive’s disability,
will replace no less than 60% of the Annual Salary being paid to Executive at
the time the disability occurred and (ii) life insurance in an amount to be
agreed upon by the Board and Executive.  Irrespective of the foregoing, Company
may change any benefits contractor, or discontinue any benefit without
replacement, in its sole discretion, and any such change or discontinuance will
not be a breach of this Agreement.  In the event Executive receives payments
from the disability insurer, Company shall have the right to offset such
payments against the Annual Salary otherwise payable to Executive during the
period for which such payments are made.


6.           EQUITY COMPENSATION.


In accordance with that certain offer letter dated December 19, 2013 (the
“Employment Offer”), Company has issued to Executive an option (the “Inducement
Option”) to purchase 250,000 shares of Company’s common stock.  The per share
exercise price is equal to the closing price of Company’s common stock on
January 8, 2014.  The right to purchase the common stock will vest in equal
increments over 4 years, on the 31st day of December, beginning on December 31,
2014.  The term of the Inducement Option is 10 years.  Beginning with the 2015
calendar year and continuing through the 2018 calendar year, Executive will
receive, for each year in which the Standards and Goals are met, an additional
option to purchase 50,000 shares of Company’s common stock (the “Target
Option”).  Therefore, assuming the Standards and Goals are met in all four
years, Executive will receive Target Options covering an additional 200,000
shares of common stock.  The per share exercise price will be equal to the
closing price of the common stock on the day the Compensation Committee
determines that the Standards and Goals have been met.  The right to purchase
the shares subject to each Target Option will vest in equal increments over a
period of four years, beginning on the 31st day of December in the year in which
the Standards and Goals are met.  The Target Option will have a term of 10 years
and will be subject to the terms of the Company’s 2013 Equity Incentive Plan.


7.           REIMBURSEMENT OF EXPENSES/PAYMENT OF RELOCATION EXPENSES.


(a)           Reimbursement of Business Expenses.  Company shall promptly
reimburse Executive for all reasonable business expenses incurred by Executive
in connection with the business of Company.  However, each such expenditure
shall be reimbursable only if Executive furnishes to Company adequate records
and other documentary evidence required by federal and state statutes and
regulations issued by the appropriate taxing authorities for the substantiation
of each such expenditure as an income tax deduction.


(b)           Moving and Temporary Living Allowance.  Company shall provide to
Executive a moving and temporary living allowance of $40,000.


8.           PAID TIME OFF.


Executive shall be entitled to four weeks of paid time off each year; provided,
however, failure to use paid time off by the end of the year in which it is
earned will prevent the accumulation of additional paid time off in excess of
four weeks.

 
-3-

--------------------------------------------------------------------------------

 


9.           INDEMNIFICATION OF LOSSES.


So long as Executive’s actions were taken in good faith and in furtherance of
Company’s business and within the scope of Executive’s duties and authority,
Company shall indemnify and hold Executive harmless to the full extent of the
law from any and all claims, losses and expenses sustained by Executive as a
result of any action taken by him to discharge his duties under this Agreement,
and Company shall defend Executive, at Company’s expense, in connection with any
and all claims by stockholders or third parties.


10.           PERSONAL CONDUCT.


Executive agrees promptly and faithfully to comply with all present and future
policies, requirements, directions, requests and rules and regulations of
Company in connection with Company’s business.  Executive further agrees to
conform to all laws and regulations and not at any time to commit any act or
become involved in any situation or occurrence tending to bring Company into
public scandal, ridicule or which will reflect unfavorably on the reputation of
Company.


11.           TERMINATION FOR CAUSE.


The Board may terminate Executive for cause immediately, without notice, if
Company reasonably concludes that Executive has committed fraud, theft,
embezzlement, misappropriation of Company funds or other property, or any
felony.  The Board may also terminate Executive for cause for any of the
following:


(a)           Breach by Executive of any material provision of this Agreement;


(b)           Violation by Executive of any statutory or common law duty of
loyalty to Company; or


 (c)           A material violation by Executive of Company's employment
policies; or


(d)           Commission of such acts of dishonesty, gross negligence, or
willful misconduct as would prevent the effective performance of Executive’s
duties or which result in material harm to Company or its business.


The Board may terminate this Agreement for cause by giving written notice of
termination to Executive, provided, however, if the Board declares Executive to
be in default of this Agreement under subsection (a) above because Executive
fails to substantially perform his material duties and responsibilities under
this Agreement, the Board shall deliver a written demand for substantial
performance of such duties and responsibilities to Executive.  Such demand must
identify the manner in which the Board believes that Executive has not
substantially performed his duties, and Executive shall have a period of 30 days
to correct the deficient performance.  Upon termination for cause, the
obligations of Executive and Company under this Agreement shall immediately
cease.  Such termination shall be without prejudice to any other remedy to which
Company may be entitled either at law, in equity, or under this Agreement.  If
Executive’s employment is terminated pursuant to this Section 11, Company shall
pay to Executive (i) Executive’s accrued but unpaid Annual Salary and the value
of unused paid time off through the effective date of the termination; (ii)
Executive’s accrued but unpaid Bonus, if any; and (iii) business expenses
incurred prior to the effective date of termination.  Executive shall not be
entitled to continue to participate in any employee benefit plans except to the
extent provided in such plans for terminated participants, or as may be required
by applicable law.

 
-4-

--------------------------------------------------------------------------------

 


12.           TERMINATION WITHOUT CAUSE.


(a)           Death.  Executive’s employment shall terminate upon the death of
Executive.  Upon such termination, the obligations of Executive and Company
under this Agreement shall immediately cease.


(b)           Disability.  The Board reserves the right to terminate Executive’s
employment upon 30 days written notice if, for a period of 90 days, Executive is
prevented from discharging his substantial or material duties due to any
physical or mental disability.


(c)           Election By Executive.  Executive’s employment may be terminated
at any time by Executive upon not less than 30 days written notice by Executive
to the Board.


(d)           Election By Company.  Executive’s employment may be terminated at
any time by Company upon not less than 30 days written notice by the Board to
Executive.


(e)           Termination Due to a Change in Control.  Executive’s employment
may be terminated upon a Change in Control.  For purposes of this Agreement, the
term “Change in Control” shall mean the sale or disposition by Company to an
unrelated third party of substantially all of its business or assets, or the
sale of the capital stock of Company in connection with the sale or transfer of
a Controlling Interest in Company to an unrelated third party, or the merger or
consolidation of Company with another corporation as part of a sale or transfer
of a Controlling Interest in Company to an unrelated third party.  For purposes
of this definition, the term “Controlling Interest” means the sale or transfer
of Company’s securities representing greater than 50% of the voting power.  It
will be presumed that a termination is a termination under this subsection (e)
rather than a termination under subsection (d) (Election by Company) if
Executive’s employment is terminated during the period that begins when
negotiations for the Change in Control begin and ends on the six month
anniversary of the closing of the Change in Control transaction and such
termination is not a termination for cause pursuant to Section 11 or a
termination resulting from Executive’s death, disability or election pursuant to
subsections (a), (b) or (c) of this Section 12.


If Executive’s employment is terminated pursuant to subsections (a), (b), or (c)
of this Section 12, Company shall pay to Executive (i) Executive’s accrued but
unpaid Annual Salary and the value of unused paid time off through the effective
date of the termination; (ii) Executive’s accrued but unpaid Bonus, if any; and
(iii) business expenses incurred prior to the effective date of
termination.  Executive shall not be entitled to continue to participate in any
employee benefit plans except to the extent provided in such plans for
terminated participants, or as may be required by applicable law.


If Executive’s employment is terminated pursuant to subsection (d) of this
Section 12, Company shall pay to Executive (i) Executive’s accrued but unpaid
Annual Salary and the value of unused paid time off through the effective date
of the termination; (ii) Executive’s accrued but unpaid Bonus, if any; (iii)
business expenses incurred prior to the effective date of termination; and (iv)
severance (the “Severance Payment”) consisting of one year’s Annual Salary, less
legal deductions.  Company may elect in its sole discretion whether to pay the
Severance Payment in one lump sum or on regular pay days for the one year period
following termination of Executive’s employment.  For a termination under
subsection (d), Executive shall be entitled to continue to participate in
employee benefit plans described in Section 5(d), at Company’s sole expense, for
a period of one year following termination of Executive’s employment.


If Executive’s employment is terminated pursuant to subsection (e) of this
Section 12, Executive shall be entitled to receive (i) Executive’s accrued but
unpaid Annual Salary and the value of unused paid time off through the effective
date of the termination; (ii) Executive’s accrued but unpaid Bonus, if any;
(iii) business expenses incurred prior to the effective date of termination; and
(iv) an amount equal to the Annual Salary for one year.  In addition, any equity
award that was scheduled to vest following the termination of Executive’s
employment will vest immediately upon the termination of Executive’s employment
pursuant to subsection (e).


 
-5-

--------------------------------------------------------------------------------

 

In the event of a termination of Executive’s employment pursuant to subsections
(a), (b), (c) and (d) above, all other rights Executive has under any benefit or
stock option plans and programs shall be determined in accordance with the terms
and conditions of such plans and programs.


With the exception of the terms of this Section 12 and any obligations, duties
and responsibilities Executive has under the Proprietary Information and
Inventions Agreement, upon termination of Executive’s employment the obligations
of Executive and Company under this Agreement shall immediately cease.


13.           MISCELLANEOUS.


(a)           Preparation of Agreement.  It is acknowledged by each Party that
such Party either had separate and independent advice of counsel or the
opportunity to avail itself or himself of same.  In light of these facts it is
acknowledged that no Party shall be construed to be solely responsible for the
drafting hereof, and therefore any ambiguity shall not be construed against any
Party as the alleged draftsman of this Agreement.


(b)           Cooperation.  Each Party agrees, without further consideration, to
cooperate and diligently perform any further acts, deeds and things and to
execute and deliver any documents that may from time to time be reasonably
necessary or otherwise reasonably required to consummate, evidence, confirm
and/or carry out the intent and provisions of this Agreement, all without undue
delay or expense.


(c)           Interpretation.


(i)           Entire Agreement/No Collateral Representations.  Each Party
expressly acknowledges and agrees that this Agreement, including all exhibits
attached hereto: (1) is the final, complete and exclusive statement of the
agreement of the Parties with respect to the subject matter hereof; (2)
supersedes any prior or contemporaneous agreements, promises, assurances,
guarantees, representations, understandings, conduct, proposals, conditions,
commitments, acts, course of dealing, warranties, interpretations or terms of
any kind, oral or written (collectively and severally, the “Prior Agreements”),
and that any such prior agreements are of no force or effect except as expressly
set forth herein; and (3) may not be varied, supplemented or contradicted by
evidence of Prior Agreements, or by evidence of subsequent oral agreements.  Any
agreement hereafter made shall be ineffective to modify, supplement or discharge
the terms of this Agreement, in whole or in part, unless such agreement is in
writing and signed by the Party against whom enforcement of the modification or
supplement is sought.


(ii)           Waiver.  No breach of any agreement or provision herein
contained, or of any obligation under this Agreement, may be waived, nor shall
any extension of time for performance of any obligations or acts be deemed an
extension of time for performance of any other obligations or acts contained
herein, except by written instrument signed by the Party to be charged or as
otherwise expressly authorized herein.  No waiver of any breach of any agreement
or provision herein contained shall be deemed a waiver of any preceding or
succeeding breach thereof, or a waiver or relinquishment of any other agreement
or provision or right or power herein contained.


(iii)           Remedies Cumulative.  The remedies of each Party under this
Agreement are cumulative and shall not exclude any other remedies to which such
Party may be lawfully entitled.


(iv)           Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (B) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other than those as to
which it is held invalid, illegal or unenforceable) shall not be affected
thereby and shall continue in full force and effect to the fullest extent
provided by law.
 
 
-6-

--------------------------------------------------------------------------------

 

(v)           No Third Party Beneficiary.  Notwithstanding anything else herein
to the contrary, the parties specifically disavow any desire or intention to
create any third party beneficiary obligations, and specifically declare that no
person or entity, other than as set forth in this Agreement, shall have any
rights hereunder or any right of enforcement hereof.


(vi)           Headings; References; Incorporation; Gender.  The headings used
in this Agreement are for convenience and reference purposes only, and shall not
be used in construing or interpreting the scope or intent of this Agreement or
any provision hereof.  References to this Agreement shall include all amendments
or renewals thereof.  Any exhibit referenced in this Agreement shall be
construed to be incorporated in this Agreement.  As used in this Agreement, each
gender shall be deemed to include the other gender, including neutral genders or
genders appropriate for entities, if applicable, and the singular shall be
deemed to include the plural, and vice versa, as the context requires.


(d)           Enforcement.


(i)           Applicable Law.  This Agreement and the rights and remedies of
each Party arising out of or relating to this Agreement (including, without
limitation, equitable remedies) shall be solely governed by, interpreted under,
and construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of Texas, as if this agreement
were made, and as if its obligations are to be performed, wholly within the
State of Texas.


(ii)           Consent to Jurisdiction and Venue.  Any action or proceeding
arising out of or relating to this Agreement shall be filed in and heard and
litigated solely before the state courts of Texas within Travis County.


(iii)           Attorneys’ Fees.  If court proceedings are required to enforce
any provision of this Agreement, the substantially prevailing or successful
Party shall be entitled to an award of the reasonable and necessary expenses of
litigation, including reasonable attorneys’ fees.


(e)           No Assignment of Rights or Delegation of Duties by
Executive.  Executive’s rights and benefits under this Agreement are personal to
him and therefore (i) no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer; and (ii) Executive may not
delegate his duties or obligations hereunder.


(f)           Notices.  Unless otherwise specifically provided in this
Agreement, all notices, demands, requests, consents, approvals or other
communications (collectively and severally called “Notices”) required or
permitted to be given hereunder, or which are given with respect to this
Agreement, shall be in writing, and shall be given by: (A) personal delivery
(which form of Notice shall be deemed to have been given upon delivery), (B) by
private overnight delivery service (which forms of Notice shall be deemed to
have been given upon confirmed delivery by the delivery agency), or (C) by
mailing in the United States mail by registered or certified mail, return
receipt requested, postage prepaid (which forms of Notice shall be deemed to
have been given upon the 5th business day following the date mailed).  Notices
shall be addressed to the address hereinabove set forth in the introductory
paragraph of this Agreement, or to such other address as the receiving Party
shall have specified most recently by like Notice, with a copy to the other
Parties hereto.  Any Notice given to the estate of a Party shall be sufficient
if addressed to the party as provided in this subsection.


(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument, binding on all parties hereto.  Any
signature page of this Agreement may be detached from any counterpart of this
Agreement and reattached to any other counterpart of this Agreement identical in
form hereto by having attached to it one or more additional signature pages.

 
-7-

--------------------------------------------------------------------------------

 


(h)           Execution by All Parties Required to be Binding; Electronically
Transmitted Documents.  This Agreement shall not be construed to be an offer and
shall have no force and effect until this Agreement is fully executed by all
Parties hereto.  If a copy or counterpart of this Agreement is originally
executed and such copy or counterpart is thereafter transmitted electronically
by facsimile or similar device, such facsimile document shall for all purposes
be treated as if manually signed by the Party whose facsimile signature appears.





 
-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement.
 
 

 
Company:
 
 
IDEAL POWER INC.
 
 
 
By: /s/ Lon E. Bell
     
Its: Chairman
Compensation Committee
     
 
 
Executive:
 
 
 
/s/ R. Daniel Brdar
R. Daniel Brdar

 